Citation Nr: 1711172	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to a low back disorder.

3.  Entitlement to service connection for a groin disorder, claimed as secondary to a low back disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for dizzy spells, to include vertigo, as due to Meniere's syndrome and/or as secondary to migraine headaches.

6.  Entitlement to service connection for a bilateral foot disorder.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, subsequent to the issuance of the August 2012 statement of the case, additional evidence, to include a statement by the Veteran submitted in April 2013 and service treatment records (STRs) associated with the file in August 2015, was associated with the record.   However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran claims that he has a current low back disorder, bilateral leg disorder, groin disorder, migraine headaches, dizzy spells, and bilateral foot disorder that began during his military service.  He further claims that his bilateral leg disorder and groin disorder are caused or aggravated by his low back disorder and that his dizzy spells are caused or aggravated by his migraine headaches.

A remand of these claims is required to obtain medical opinions.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's claims for service connection for a low back disorder, the Veteran competently reported in his February 2011 notice of disagreement (NOD) that this condition was incurred in a motor vehicle accident which happened during service and that he has also experienced bilateral leg and groin pain, as well as dizzy spells, as a result of the accident.  The Veteran reported on his substantive appeal form that all of these conditions are severe and debilitating.  The Veteran's STRs reflect that he was in a motor vehicle accident during service in March 1985.  Furthermore, private medical records associated with the file in May 2010 contain a finding of arthritis in his lumbar spine and a report by the Veteran that he has had chronic lower back pain which radiated from his lower back into his groin.  

Additionally, treatment records associated with the file in October 2010 from the Birmingham, Alabama VA Medical Center (VAMC) contain treatment records for lower back pain which the Veteran reported radiated into his "flanks bilaterally" and groin.  Notably, the treatment provider opined that the Veteran's post-service occupation required him to do a lot of "lifting/twisting movements with heavy shipments" and his back pain was consistent with the Veteran's "history of twisting/heavy lifting."  

However, in light of the Veteran's in-service motor vehicle accident, his competent reports of continuity of symptomatology, and an indication of a current diagnosis, the Board finds that he should be afforded a VA examination so as to ascertain the nature and etiology of his low back, bilateral leg, and groin disorders.  In this regard, the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.  In addition, if the Veteran's low back disorder is found to be related to service, the examiner should consider if his bilateral leg and groin disorders are caused or aggravated by such disorder.

Turning to the Veteran's claims for service connection for migraine headaches and associated dizzy spells, in his April 2010 claims form the Veteran indicated that his dizzy spells are caused or aggravated by migraine headaches.  Thereafter, in his NOD he reported that he has experienced migraine headaches ever since an in-service trauma to his head.  It is unclear from the Veteran's statements if the trauma he claims caused his migraine headaches occurred during the in-service motor vehicle accident.  The Veteran's STRs contain treatment for a headache and dizziness in May 1985, although these conditions were attributed to the flu at the time.

The Veteran subsequently indicated in a March 2012 statement that he has experienced vertigo in relation to his dizzy spells.  He also submitted an April 2013 statement in which he reported being diagnosed with Meniere's disease and attributed his dizzy spells to such condition.  He further reported that the Birmingham, Alabama VAMC diagnosed him with Meniere's disease and that VA then referred him to the Princeton Baptist Medical Center for testing.  The Board notes that these records have not been associated with the file and the duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Thus, on remand, the AOJ should obtain and associate these records with the file.

The Veteran should be afforded a VA examination in regard to these disorders based on his competent reports of an in-service onset of migraine headaches and dizzy spells, treatment for such conditions in-service, and his competent reports of continuity of symptomatology since service.  Locklear, supra; McLendon, 20 Vet. App. at 83.  In addition, if the Veteran's migraine headaches are found to be related to service, the examiner should consider if his dizzy spells are caused or aggravated by such headaches.

In regard to his bilateral foot disorder, the Veteran reported in his NOD that while he was stationed in Hawaii he was sent to Korea for training exercises.  He further reported that while on such training exercises he was exposed to cold weather which caused his bilateral foot disorder.  Thereafter, the Veteran submitted a statement in March 2012 in which he reported all of his claimed conditions cause him a great deal of pain and he needed to have his medication changed due to the increasing severity of such conditions.  His post-service VA treatment records contain a September 2009 report by the Veteran of bilateral lower extremity pain with tingling and a pins and needles sensation unrelated to his back pain.  The Board notes that the only record referable to the Veteran's feet in his STRs is treatment for metatarsalgia in January 1984, which occurred prior to the Veteran being stationed in Hawaii.  However, the Veteran's competent report of suffering a cold weather injury to his feet and subsequent reports of relevant symptomatology during post-service treatment are sufficient to afford him a VA examination in regard to this claim.  Locklear, supra; McLendon, 20 Vet. App. at 83.

The Board also notes that the Veteran's personnel records do not contain documentation that he went to Korea during service.  However, while on remand, the AOJ should attempt to determine if the Veteran went to Korea for training.  In this regard, the Board further notes that the Veteran's STRs do not contain a separation examination.  Thus, the AOJ should also determine if there are any outstanding STRs for the Veteran, and, if this is found to be the case, such records should be associated with the file.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for a bilateral leg disorder, groin disorder, and dizzy spells.  This notice should be provided.  

Finally, the Veteran should be afforded an opportunity to identify any additional records relevant to these claims that have not yet been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bilateral leg and groin disorders as secondary to his claimed low back disorder and dizzy spells as secondary to his claimed migraine headaches.

2.  Contact the appropriate service department(s) and/or records custodian(s) to request copies of any STRs and/or military personnel records for the Veteran not already associated with the file.  In particular, attempt to verify if, while the Veteran was stationed in Hawaii, he went to Korea for training exercises.

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  In particular, the AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from the Princeton Baptist Medical Center in Birmingham, Alabama.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include his complete treatment records from the Birmingham, Alabama VAMC.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and etiology of his low back disorder, bilateral leg disorder, and groin disorder.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's low back, bilateral legs, and groin.

(B)  For each currently diagnosed disorder of the low back, bilateral legs, and groin, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had their onset during service, manifested within one year of service, or is otherwise related to service, to include the Veteran's documented in-service motor vehicle accident.  In addressing this question, the examiner should consider the Veteran's private treatment records indicating a diagnosis of arthritis in his lumbar spine and a report by the Veteran that he had chronic lower back pain which radiated from his lower back into his flanks and groin.  The examiner should also consider the Veteran's treatment records from the Birmingham, Alabama VA Medical Center (VAMC) which indicate his low back disorder may have been caused by post-service employment.

(C)  In the alternative, if a relationship is found between the Veteran's service and his low back disorder, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such low back disorder caused or aggravated the Veteran's bilateral leg disorder and/or groin disorder. 

The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.

5.  After completion of items numbered 1-3, schedule the Veteran for an appropriate examination to determine the nature and etiology of his migraine headaches and dizzy spells, to include Meniere's syndrome and vertigo.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's migraine headaches and dizzy spells.

(B)  For each current diagnosis referable to the Veteran's migraine headaches and dizzy spells, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had their onset during service, manifested within one year of service, or is otherwise related to service, to include the Veteran's documented in-service motor vehicle accident or other relevant trauma experienced by the Veteran in-service.

(C)  In the alternative, if a relationship is found between the Veteran's service and migraine headaches, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such migraine headaches caused or aggravated the Veteran's dizzy spells, to include vertigo. 

The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.

6.  After completion of items 1-3, schedule the Veteran for an appropriate examination to determine the nature and etiology of his bilateral foot disorder.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's bilateral feet.

(B)  For each currently diagnosed disorder of the bilateral feet, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had its onset during service, manifested within one year of service, or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's statement that he incurred his bilateral foot disorder in-service due to exposure to cold weather while on training exercises in Korea.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.



7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

